Title: To Thomas Jefferson from John Salusbury, 28 January 1805
From: Salusbury, John
To: Jefferson, Thomas


                  
                     Sir,
                     Fort Nelson Va. Jany. 28th. 1805
                  
                  It has been no longer than last week since being interrupted in mind I enlisted at this Fort as a private in Capt. Saunders’s Company in first Regt. of Artillerists & Engineers
                   I Yesterday Communicated the same to my Father with much grief after being reconcil’d in mind which has caus’d the tear of grief and Compassion flow deeply from the eyes of two aged parents I am Sorry to trouble your Excellency on this Occassion but myself feeling for my parents the grief & trouble that I’ve brought on them by enlisting as a private which I fear if I remain so I shall bring down their Grey hairs with Sorrow to the Grave my father (who was a man greatly engaged in supporting the Republican Ticket in Election of Your Excellency) has Consulted several learned men on the Occassion and their Advice was that I should Write to you Stating the case as it stood and if Your Excellency would lend an ear to my petition it was in your power to relieve me Which in a Manner as well as I Can I’ve endeavoured to do the only relief which I want is to be promoted to a Cadet or discharg’d upon Settling the expences I’ve put the United States to; I Consider that I should have mentioned such a thing to Captain before I proceeded into it but for fear of being punish’d, I trust to Your Excellency Capt. Saunders with Lieutenant Livingston In my weak Apprehension is near worthy of the esteem of Every Officer or friend to the United States. Your Excellency will please Consider this & if you think you can trust me with Cadet’s place in there I will thankfully recieve it. I know it is in your power to promote me or discharge me if you please which I hope you will take into Consideration and Act as you think most prudent and Your Will shall be the pleasure of one who wishes you long to Continue in the post you are in
                  
                     John Salusbury 
                     
                  
                  
                     N B This is a secret from the Officers and all the men in Garrison.
                  
                  
                     Please Communicate to me your intention and direct it in the following manner
                     John Salusbury Norfolk Va
                  
               